Citation Nr: 0028640	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  97-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta at L-5.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae and acneform rash of the back, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of tendon repair of the right ring 
finger and residuals of a fracture of the right little 
finger.

6.  Entitlement to an increased (compensable) evaluation for 
hypertension.

7.  Entitlement to an increased (compensable) evaluation 
scars from excision of cysts of the left wrist and right 
thigh.

8.  Entitlement to an increased (compensable) rating for 
sinusitis with chronic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
April 1996.

This matter arises from various rating decisions rendered 
since December 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  Preliminary review indicates that the issues 
of the veteran's entitlement to increased ratings for scars 
of the left wrist and right thigh, pseudofolliculitis barbae 
and acneform rash of the back, postoperative residuals of 
tendon repair of the right ring finger and residuals of a 
fracture of the right little finger, hypertension, traumatic 
arthritis of the left knee, and sinusitis with chronic 
rhinitis, are not yet ready for appellate disposition.  These 
matters will be addressed in greater detail in the remand 
section of this decision.


FINDINGS OF FACT

1.  By various rating decisions rendered since December 1996, 
the veteran was denied service connection for spina bifida 
occulta at L-5; the veteran submitted a notice of 
disagreement with that determination in January 1997.

2.  The RO issued the veteran a statement of the case with 
regard to the denial of service connection for spina bifida 
occulta in January 1997; the veteran then submitted a 
substantive appeal in March of 1997.  The latter, however, 
although specifically referring to a number of disabilities, 
made no reference to the issue of service connection for 
spina bifida occulta.

3.  In his substantive appeal dated March 17, 1997, the 
veteran indicated that he believed that "a compensable 
evaluation is warranted for" degenerative joint disease of 
the thoracic spine; by rating decision dated July 6, 1999, 
the disability evaluation for degenerative joint disease of 
the thoracic spine was increased from noncompensable to 10 
percent disabling effective the date of the veteran's 
original claim on April 6, 1996.


CONCLUSION OF LAW

There are no justiciable issues currently pending before the 
Board regarding service connection for spina bifida occulta 
of L-5 and degenerative joint disease of the thoracic spine.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are as follows.  The veteran was 
denied service connection for spina bifida occulta at L-5 by 
various rating decisions rendered since December 1996.  The 
veteran submitted a notice of disagreement that specifically 
referred to this disability in January 1997.  The RO 
furnished him a statement of the case covering that 
disability later that month.  The veteran then submitted a 
substantive appeal in March 1997.  Although he specifically 
referred to a number of the disabilities now on appeal, no 
reference was made to spina bifida occulta at L-5.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  The substantive appeal 
must either indicate that the appeal is being perfected as to 
all issues addressed in the statement of the case, or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination.  See 38 U.S.C.A. § 7105(d)(3)-
(5); 38 C.F.R. § 20.202 (1999).  In the instant case, 
although the veteran specifically addressed eight of the 
disabilities that he intended to appeal on his VA Form 9 
submitted in March 1997, no reference therein was made to 
spina bifida occulta at L-5.  While the Board recognizes that 
a veteran or his representative's choice of words may not 
necessarily be limited to the literal meaning of such words 
in every situation, looking to the overall circumstances in 
this case, the Board must conclude that the veteran did not 
intend to appeal the denial of service connection for spina 
bifida occulta.

In a similar vein, the RO initially granted the veteran 
service connection for degenerative joint disease of the 
thoracic spine, but found that disability to be 
noncompensable in nature.  The veteran submitted a notice of 
disagreement with that determination in January 1997, and, 
following his receipt of a statement of the case, he 
submitted the aforementioned substantive appeal in March of 
that year.  Therein, he indicated that he believed that a 
compensable evaluation was warranted for that disability.  By 
rating decision dated in July 1999, the veteran was granted 
the benefit that he had specified in his substantive appeal, 
i.e., a 10 percent disability evaluation for degenerative 
joint disease of the thoracic spine effective April 6, 1996.  
Because the RO's rating decision rendered in July 1999 
granted the benefit sought on appeal with regard to 
degenerative joint disease of the thoracic spine, there 
currently is no justiciable issue regarding that disability 
on appeal.  
Cf. AB, 6 Vet. App. at 38-39 (1993).


ORDER

The appeals regarding service connection for spina bifida 
occulta at L-5 and an increased disability evaluation for 
degenerative joint disease of the thoracic spine are 
dismissed.


REMAND

The issues of the veteran's entitlement to increased ratings 
for a scar of the left wrist, traumatic arthritis of the left 
knee, pseudofolliculitis barbae, residuals of a fracture of 
the right little finger, hypertension, and sinusitis with 
chronic rhinitis are not yet ready for appellate disposition 
for the reasons that follow.  

In his statement dated August 24, 1999, the veteran indicated 
his disagreement with the VA rating decision rendered on July 
6, 1999.  His disagreement stems from the fact that that 
particular rating decision was rendered on the same date that 
he had submitted medical records to VA.  The claims file 
indicates that a number of records from the veteran's private 
physicians were received by VA on July 8, 1999.  It would not 
be unreasonable to assume that the RO's July 1999 rating 
decision had been erroneously dated the 6th of that month; 
however, that would be so only if the evidence section of 
that decision made reference to the records at issue.  
Unfortunately, that rating decision makes no such reference.  
Under the circumstances, the Board believes that the RO 
should be given an opportunity to review the record as now 
constituted to ensure that its latest rating decision took 
into consideration all evidence of record.  This must be done 
to ensure that the veteran has been accorded due process of 
law.

In his August 24, 1999, statement, the veteran also indicated 
that his blood pressure 

is constantly in the 160/110 range, and that his service-
connected sinusitis with chronic rhinitis is incapacitating 
at least 4 times during a 12-month period.  The Board 
believes that the veteran should be given an opportunity to 
submit evidence to support his contentions prior to further 
appellate disposition.

In view of the foregoing, the issues of the veteran's 
entitlement to increased ratings for scars of the left wrist 
and right thigh, traumatic arthritis of the left knee, 
pseudofolliculitis barbae and acneform rash of the back, 
postoperative residuals of tendon repair of the right ring 
finger and residuals of a fracture of the right little 
finger, hypertension, and sinusitis with chronic rhinitis are 
deferred, and the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
submit medical evidence regarding the 
current severity of both his service-
connected hypertension and sinusitis with 
chronic rhinitis.  All evidence so 
obtained should be made a permanent part 
of the appellate record.

2.  The RO should take any action deemed 
necessary, to include any additional VA 
medical examinations, to ensure the 
adequacy of the record. 

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits 
sought on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so 

informed.  The purpose of this REMAND is both to ensure the 
adequacy of the record and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



